In the
            Court of Appeals
    Second Appellate District of Texas
             at Fort Worth
           ___________________________

                No. 02-20-00093-CR
                No. 02-20-00094-CR
                No. 02-20-00095-CR
           ___________________________

            Ex parte Jeffery Todd Cross


        On Appeal from the 362nd District Court
                  Denton County, Texas
Trial Court Nos. F20-1053-362, F20-1054-362, 20-3762-16


     Before Sudderth, C.J.; Womack and Wallach, JJ.
       Memorandum Opinion by Justice Womack
                            MEMORANDUM OPINION

       Appellant Jeffery Todd Cross has moved to dismiss his appeal of the trial

court’s denial of his application for a pretrial writ of habeas corpus. Because we have

not yet decided this case, we grant the motion and dismiss the appeal as moot. See

Tex. R. App. P. 42.2(a), 43.2(f).


                                                     /s/ Dana Womack

                                                     Dana Womack
                                                     Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: July 30, 2020




                                          2